Citation Nr: 1123881	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.  He died in April 1996.  In March 2007, the Veteran's then surviving spouse, D. M. W., filed a claim for VA benefits.  In January 2008, the surviving spouse died.  The appellant is the adult son of the Veteran and D. M. W.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision rendered by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

At the time of her death in January 2008, there was no pending claim for VA benefits filed by the Veteran's surviving spouse and no periodic monetary payments were due and owing. 


CONCLUSION OF LAW

The criteria for an award of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 and Supp. 2010); 38 C.F.R. § 3.1000 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), with implementing regulations codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.316(a) (2010)), describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.  

However, in a case such as this one, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim.  Thus, the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed in further detail below, the appellant's claim is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA. 

II.  Analysis

The record reflects that the Veteran served honorably in the United States Army.  He received numerous awards and decoration based on such service including the Purple Heart medal, the Bronze Star medal, and the Combat Infantryman Badge.  He died in April 1996.  At the time of his death, he was not in receipt of VA disability compensation nor did he have any claim pending for VA benefits.  

In March 2007, the Veteran's surviving spouse filed a claim seeking entitlement to aid and attendance benefits.  She submitted statements from medical doctors indicating that she was incapacitated due to Alzheimer's disease.  She also submitted an income and expense statement.  Therein, she reported a total estate of $101,300.00, monthly income of $1,896.00, and monthly expenses of $4,373.00.  In April 2007, the RO initially determined that the appellant met the criteria for aid and attendance benefits.  It also proposed a finding of incompetency.  In June 2007, the RO sought financial information from the surviving spouse.  She provided the information that same month.  She reported that her monthly expenses remained the same as previously reported.  She also reported amounts paid for funeral expenses for her late husband.  

In an August 2007 decision, the RO determined that the surviving spouse was not entitled to pension.  In doing so, it concluded that her net worth was excessive and considered a bar to entitlement.  In addition, the RO found the surviving spouse incompetent for VA purposes to handle disbursement of funds.  

In February 2008, the RO received a second medical expense report.  The report listed various assets as co-owned with the appellant.  The report indicated that the surviving spouse was a patient in a nursing home.  It was signed by the appellant as Payee for the surviving spouse.  

On May 27, 2008, the RO received an application for accrued benefits based on the surviving spouse's death.  The application included a Certificate of Death indicating that she died in January 2008.  

As noted, in October 2008, the RO denied the claim, finding that there were no monetary benefits that the surviving spouse was entitled to at the time of her death.  The current appeal follows.  

Accrued benefits are benefits to which an individual was entitled at his/her death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the individual (decedent) had a claim pending at the time of death, (iii) the individual would have prevailed on the claim if he/she had not died; and (iv) the claim for accrued benefits was filed within one year of the individual's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 (2010); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran [surviving spouse] might have been entitled at his death; that is, the survivor cannot receive any such attributed benefit that the Veteran [surviving spouse] could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489- 90 (1994).  

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the surviving spouse's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.   

Here, in August 2007, the RO adjudicated the surviving spouse's claim for VA pension benefits.  She had one year to appeal that decision before it became final.  Unfortunately, she died prior to initiating an appeal.  By notifying VA of his intention to pursue the claim within one year of the surviving spouse's death and still within the one year period to appeal the August 2007 decision; the appellant has established himself as potential accrued benefits beneficiary.   

At the time of the Veteran's spouse's death, she was seeking VA pension.  Pension is an income-based benefit, for low income qualifying survivors.  

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a) (West 2002).  An appellant is entitled to such benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  

The maximum rate of death pension benefits that may be paid is set by law.  An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of her countable family income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual family income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits.  If the family income is less than the maximum rate, the appellant would be entitled to the difference between the income and maximum rate.  

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.   

Here, the Board acknowledges that VA received an updated financial statement in February 2008.  However, even though the evidence was filed on behalf of the appellant, it was filed subsequent to her death and cannot be considered as constituting her statement or used for determining entitlement to accrued benefits.  Rather, the evidence before the RO at the time of the surviving spouse's death showed that despite her expenses exceeding her income, she had significant assets she could liquidate to cover the expenses.  Thus, based on excessive income, she did not meet the criteria for VA pension benefits.  The law pertaining to eligibility for accrued benefits is dispositive of this issue and the appellant's claim must be denied because of the absence of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 





ORDER

Entitlement to VA pension benefits on an accrued basis is denied.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


